Citation Nr: 0806672	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-00 517	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease (DDD) of the lumbar spine, currently rated as 20 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1991 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
April 2005, the veteran withdrew his request for a hearing 
before the Board.  38 C.F.R. § 20.704(e) (2007).  In May 
2007, the Board remanded the claims for additional 
development.  



FINDINGS OF FACT

1.  The veteran's lumbar spine disability is manifested by 
pain radiating into his legs, limitation of motion, and 
tenderness to palpation; there is no evidence of functional 
impairment due to neurological abnormalities, muscle spasms, 
listing, positive Goldthwaite's sign, marked limitation on 
forward bending, loss of lateral motion, narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.   

2.  At worst, since filing his claim for an increased rating, 
range of motion of his thoracolumbar column has been to 30 
degrees of extension with pain beginning at 25 degrees, 80 
degrees of forward flexion, 40 degrees of lateral flexion 
bilaterally with pain beginning at 35 degrees, and rotation 
to 35 degrees bilaterally, without additional limitation, 
weakness, fatigue, or instability with repetitive movement.  

3.  The veteran is not precluded from securing and 
maintaining substantially gainful employment because of his 
service-connected disabilities.  




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for the veteran's lumbar spine disability.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2003); 38 
C.F.R. § 4.71a, DCs 5235- 5243 (2007).  

2.  The criteria have not been met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Assist and Notify

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peak, No. 05-0355 (U.S. Vet App. 
Jan. 30, 2008), held that section 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim for an increased rating, he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores, slip op. at 4.  

The veteran was provided with VCAA notice letters in March 
2003 and June 2007.  The VCAA letters notified him that to 
substantiate the claim for an increased rating he must 
provide, or ask VA to obtain, medical or lay evidence showing 
that his lumbar spine disability had increased in severity.  
The letters, however, did not notify him that he should also 
provide evidence showing the effect that worsening has had on 
his employment and daily life.  The VCAA notice provided to 
him was deficient in this regard.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that all VCAA notice errors, (at least with 
regard to the first four VCAA notice elements) are presumed 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881, 890 (Fed. 
Cir. 2007).  Where notice is lacking, the burden is on VA to 
show that the lack of notice was not prejudicial.  The 
Federal Circuit explained that in order to overcome this 
presumption, VA must show that the purpose of the notice was 
not frustrated, e.g., by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law.  Id. at 887.   

In this case, although the VCAA letters did not contain the 
specific language notifying the veteran that he should 
provide evidence showing the effect the worsening of his 
lumbar spine disability has had on his employment and daily 
life, he was asked to describe his symptoms, their frequency 
and severity, and other involvement, extension and additional 
disablement caused by the disability.  With respect to his 
claim for a TDIU, he was informed that the evidence must show 
that his service-connected disabilities prevented him from 
getting or keeping substantially gainful employment.  He was 
also informed that an extra-schedular evaluation was possible 
if the evidence showed marked interference with employment, 
frequent period of hospitalization or other factors that made 
the application of the regular schedular standards 
impractical.  

In April 2003, the veteran responded to the first VCAA letter 
by providing a lay statement from his wife explaining the 
veteran's symptoms and effect on his daily life.  She also 
said that he has had to miss work on occasion.  In his July 
2004 notice of disagreement (NOD), he explained why he 
believed he should be rated unemployable due to his low back 
disability and he described the effect of his symptoms on his 
daily life.  He also provided medical evidence from Dr. 
Johnson, and General Neurosurgery Spinal Surgery.  In June 
2007, he responded to the second VCAA letter by indicating 
that he had no other information or evidence to give VA to 
substantiate the claims and he asked that his claims be 
decided as soon as possible.  

Despite the fact that the VCAA notice letters did not 
specifically notify the veteran that he should provide 
medical or lay evidence showing the effect the worsening of 
his lumbar spine disability has had on his employment and 
daily life, a reasonable person could be expected to 
understand from the notice what was needed.  And, in fact, 
the veteran provided both medical and lay evidence that 
described the effect his low back disability has had on his 
employment and daily life.  So this deficiency was not 
prejudicial error and did not affect the essential fairness 
of the adjudication.  Overton v. Nicholson, 20 Vet. App. 427, 
442-443 (2006).

The veteran's low back disability is not rated under a 
diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity.  Vasquez-Flores, slip op. at 4.  So notice as to 
the specific criteria are not required under 38 U.S.C.A. § 
5103(a).  These criteria were provided in the January 2004 
statement of the case (SOC) and July 2007 supplemental SOC 
(SSOC) pursuant to 38 C.F.R. 
§§ 19.29, 19.31 (2007).

The June 2007 letter notified the veteran that a disability 
rating would be determined by applying the relevant 
diagnostic code and assigning a rating from 0 percent to as 
much as 100 percent based on the nature of the symptoms of 
the condition, the severity and duration, and its impact upon 
employment and daily life.  Vazquez-Flores, slip op. at 4.  
  
The March 2003 and June 2007 VCAA notice letters provided the 
veteran with notice of the evidence necessary to substantiate 
his claims, the evidence VA would assist him in obtaining, 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The June 2007 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claims.  Thus, 
the content of the letters provided satisfactory VCAA notice 
with regard to the second, third, and fourth notice elements.

The Court has also held that the VCAA applies "generally to 
all five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).
The June 2007 letter provided notice on the rating and 
effective date elements.

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini II, 18 Vet. App. at 120; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, VCAA notice 
was provided in March 2003, prior to the RO's initial 
decision in August 2003.  There was a timing deficiency with 
regard to the June 2007 notice.  The timing deficiency was 
cured, however, by readjudication of the claims in the July 
2007 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

In developing his claims, VA obtained the veteran's private 
medical records from Dr. Johnson and General Neurosurgery 
Spinal Surgery.  VA examinations were provided in April 2003 
and June 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not 
been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.

Factual Background

In a May 1993 rating decision, the RO granted service 
connection for DDD at the L5-S1 and L3-4 levels with a 
history of spinal stenosis and chronic low back strain, and 
assigned a 10 percent rating.  In March 1998, the Board 
increased the rating to 20 percent.  In January 2003, the 
veteran filed a claim for an increased rating and a TDIU.  He 
is also service-connected for right and left knee 
disabilities, rated as 10 and 0 percent disabling, 
respectively.

A November 2002 letter from Dr. Vascik, a private physician, 
indicates the veteran complained of increased problems due to 
back pain.  A magnetic resonance imaging (MRI) showed that he 
did not have a normal curve of the sacrum and coccyx.  The 
doctor noted it was one of the straightest spines he had ever 
seen.  There was no neurological involvement and only minimal 
stenosis.  The report of a November 2002 MRI indicates he had 
moderately severe DDD at the lower four lumbar levels.  He 
was referred for a rheumatology consultation in January 2003, 
which noted advanced spondylosis at every lumbar level with 
mild central stenosis.  

The report of the April 2003 VA examination indicates the 
veteran complained of pain radiating down his legs.  He said 
he had been working for ITT for the past 7 years.  On 
objective physical examination, there was no fixed deformity.  
There was tenderness to palpation at the L4-5 level.  
Sensation to light touch and pinprick were normal.  Range of 
motion of the thoracolumbar spine was from 35 degrees of 
extension to 80 degrees of forward flexion (active, passive, 
and after fatiguing).  Lateral flexion was to 40 degrees 
bilaterally and rotation was to 30 degrees bilaterally.  
Forward flexion was lacking 10 degrees, but otherwise range 
of motion was within normal limits.  

In an April 2003 statement, the veteran's wife said the 
veteran had to miss work on a few occasions because of pain 
and immobility.  She also said that he had to leave house 
projects unfinished, that he had become withdrawn and moody, 
and that it had affected their intimate relationship.  

In the July 2004 NOD, the veteran said he had to quit his job 
at ITT because he could not walk or stand on concrete floors.  
He said he took a job driving trucks, but that the job did 
not have benefits and he was having difficulties operating 
the clutch because of his knee disabilities.

An April 2005 record from Dr. Johnson, a private physician, 
indicates the veteran rated his back pain as 7 on a scale of 
1 to 10.  He said he was able to work a full day, but often 
had to go right to bed afterwards.

The report of the June 2007 VA examination indicates the 
veteran complained of pain radiating into his legs.  He 
reported no flare-ups or incapacitating episodes.  He said he 
had not missed any days of work.  He worked full-time as a 
truck driver.  He said he had fatigue, but none requiring bed 
rest.  On objective physical examination, there were no 
neurological deformities, and no functional impairment 
related to radiculopathy.  There was no spasm, atrophy, 
guarding, tenderness, or weakness.  Range of motion of the 
thoracolumbar column was from 30 degrees of extension with 
pain beginning at 25 degrees to 90 degrees of forward flexion 
with pain beginning at 85 degrees.  Lateral flexion was to 30 
degrees bilaterally with pain beginning at 25 degrees.  
Rotation was to 35 degrees bilaterally without pain.  There 
was no additional function impairment with repeated testing.  
The diagnosis was degenerative changes at the L5-S1, L4-5, 
and L3-4 levels.  The doctor opined that there were no 
significant effects on his usual occupation or daily 
activities.




Increased Rating for the Lumbar Spine Disability

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2007); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2007).  
An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

The veteran's lumbar spine disability has been evaluated 
using the criteria for intervertebral disc syndrome (IVDS), 
lumbosacral strain, and limitation of motion.  These criteria 
were amended effective September 26, 2003.  

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114 and Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Normal range of motion of the thoracolumbar spine is 
considered 90 degrees of forward flexion, 30 degrees of 
backward extension, 30 degrees of lateral flexion 
bilaterally, and 30 degrees of rotation bilaterally.  See 
38 C.F.R. § 4.71a, Plate V.  So the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  

Under old criteria for IVDS, a higher 40 percent rating is 
not warranted because the evidence does not indicate the 
veteran has severe IVDS, recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (2003).  At the most 
recent June 2007 VA examination, he said he had not missed 
any work because of his lumbar spine disability and has not 
had any flare-ups or incapacitating episodes.  There is also 
no evidence of functional impairment due to neurological 
involvement by which a separate rating for neurological 
manifestations could be assigned.

Under the old criteria for a lumbosacral strain, a higher 40 
percent rating is not warranted because the evidence does not 
indicate he has a severe strain.  There is o evidence of 
listing, positive Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295 (2003).

Under the old criteria for limitation of motion of the lumbar 
spine, a higher 40 percent rating is not warranted because 
the evidence does not indicate he has severe limitation.  The 
VA examinations have shown only slight limitation of motion 
even when considering additional functional impairment due to 
painful motion and fatigue.  38 C.F.R. § 4.71a, DC 5292 
(2003).

On September 26, 2003, the new general rating formula for 
injuries and diseases of the spine became effective.  See 68 
Fed. Reg. 51454 (August 27, 2003) (codified  at 38 C.F.R. § 
4.71a, DCs 5235 to 5243 (2007).  Under the general rating 
formula, a higher 40 percent rating is not warranted because 
forward flexion of the veteran's thoracolumbar spine is not 
limited to 30 degrees or less and he does not have ankylosis, 
favorable or unfavorable.  38 C.F.R. § 4.71a, DCs 5235-5243 
(2007).  As mentioned, there has been no functional 
impairment due to neurological abnormalities and no 
incapacitating episodes.  

In this case, there is no showing that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.  

Although the veteran's wife stated that the veteran had to 
miss work on a few occasions, the evidence indicates he 
remains gainfully employed.  At the June 2007 VA examination, 
he denied missing any work.  Regardless, the schedular 
evaluation is intended to compensate him for considerable 
time lost from employment consistent with that evaluation.  
38 C.F.R. § 4.1.  The medical evidence also does not show 
frequent periods of hospitalization or other evidence that 
would render impractical the application of the regular 
schedular standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  

In the absence of evidence of exceptional factors for an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board is not required to remand the claim for consideration 
of an extra-schedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The claim for an increased rating for DDD of the lumbar spine 
must be denied because the preponderance of the evidence is 
against the claim-meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to a TDIU

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, 
are considered one disability under this section.  Id.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  So even if 
the veteran does not meet the threshold minimum percentage 
standards set forth above (in § 4.16(a)), extra-schedular 
consideration is to be given.  Id.  See, too, 38 C.F.R. 
§ 3.321(b)(1).

A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  Age 
may not be considered as a factor in evaluating a service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  
38 C.F.R. § 4.19.

The veteran is service-connected for DDD of the lumbar spine, 
which is rated as 20 percent disabling; and degenerative 
joint disease (DJD) of the right and left knee, which are 
rated as 10 and 0 percent disabling, respectively.  His 
combined disability rating is 30 percent.  Therefore, he does 
not meet the schedular requirements for a TDIU under 38 
C.F.R. § 4.16(a).

The evidence also does not indicate he meets the criteria for 
extra-schedular consideration under 38 C.F.R. § 4.16(b).  As 
discussed above, during the course of this appeal, the 
veteran has remained fully employed.  Although his wife 
reported that he missed work on occasion due to his lumbar 
spine disability, at the June 2007 VA examination he denied 
missing any work.  There is no evidence of marked 
interference with employment, frequent hospitalization, or 
other evidence that would render impractical the application 
of the regular schedular standards. 

In the absence of evidence of exceptional factors for an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board is not required to remand the claim for consideration 
of an extra-schedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The claim for a TDIU must be denied because the preponderance 
of the evidence is against the claim-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for an increased rating for DDD of the lumbar spine 
is denied.

The claim for a TDIU is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


